Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-475
                      Lower Tribunal No. F89-34205
                          ________________


                               Eric Farber,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Tanya
Brinkley, Judge.

      Law Offices of Adam Farber, P.A., and Adam D. Farber (Boynton
Beach); Law Offices of Ron M. Kleiner, Esq., and Ron M. Kleiner, for
appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.
      Eric Farber appeals the trial court's denial of his petition to be

relieved of his statutory duty to register as a sex offender. The trial court

conducted a hearing and denied the petition, announcing its exercise of

discretion in doing so. Finding no abuse of discretion in the trial court's

decision, we affirm.

      An issue raised by appellant pertains to the application of Florida

Statute Section 943.0435 and amendments thereto.                We decline

appellant’s invitation to opine as to whether the statute’s amendments

would preclude the appellant from filing a future petition to be removed

from the registry, as any such discussion would be advisory in nature.

      Affirmed.




                                     2